      Case: 18-35074, 07/15/2019,
Case 2:17-cv-00194-SMJ   ECF No. ID:
                                  10111362936,  DktEntry:
                                       filed 07/15/19     61-1, Page 1Page
                                                       PageID.1136    of 1 1 of 1


                                                                            FILED
                    UNITED STATES COURT OF APPEALS
                                                                             JUL 15 2019
                            FOR THE NINTH CIRCUIT                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS




JAN M. RENFROE,                                  No.   18-35074

              Plaintiff-Appellant,               D.C. No. 2:17-cv-00194-SMJ
                                                 Eastern District of Washington,
 v.                                              Spokane

CITIBANK, NA, as trustee of NRZ Pass-
Through Trust VI; et al.,                        ORDER

              Defendants-Appellees.


Before: W. FLETCHER, CALLAHAN, and CHRISTEN, Circuit Judges.

      The memorandum disposition filed on April 11, 2019 is withdrawn and a

new memorandum disposition is filed concurrently with this order. With this new

memorandum disposition, the panel unanimously votes to deny Appellant’s

petition for rehearing as moot. The parties will bear their own costs.

      The petition for rehearing is DENIED AS MOOT.
